DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim set submitted on 22 January 2021 appears to inadvertently misnumber some of the new claims. Specifically, there are two claims numbered 12 and 13. The second set has been renumbered and corrected accordingly as follows:
12. (New) The terahertz full-polarization-state detection spectrograph of Claim 1, wherein one of the wave generators is located between a second delay line and a second focusing lens.  

13. (New) The terahertz full-polarization-state detection spectrograph of Claim 12, wherein a second one of the wave generators is located between a second delay line and a second focusing lens.  

[[12.]] 14. (New) The terahertz full-polarization-state detection spectrograph of Claim 1, wherein one of the wave generators is located between a first delay line and a second focusing lens.  

[[13.]] 15. (New) The terahertz full-polarization-state detection spectrograph of Claim 1, comprising a third terahertz detector.  

[[14.]] 16. (New) The terahertz full-polarization-state detection spectrograph of Claim [[13]] 15, wherein the third terahertz detector is located after a third delay line.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art references to Neshat et al. (US 2014/0264032 A1) and Ohtake etal. (US 2006/0231762) fail to disclose or reasonably suggest: "a polarizing beam-splitting sheet located in a transmission path of the terahertz modulated wave, used for decomposing vertical terahertz wave which are vertical to each other in a polarization state, wherein the horizontal terahertz wave is a linearly p-polarized light and the vertical terahertz wave is a linearly s-polarized light", as claimed in addition to the other claim elements.
Claims 2-16 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        17 March 2021